On the court’s own motion, appeal dismissed, without costs, upon the ground that, as to the appeal from the March 14, 1989 Appellate Division order, that order does not finally determine the action within the meaning of the Constitution, and upon the ground that, as to the appeal from the March 9, 1989 order, no substantial constitutional question is directly involved. Motion for disqualification of attorneys, etc., dismissed as academic. Motions for summary relief, etc., dis*760missed upon the ground that the Court of Appeals has no jurisdiction to entertain the motions (NY Const, art VI, § 3). Judge Bellacosa taking no part.